DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/16/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardah et al. [Non-Patent Literature, “Radar Rainfall Estimates Comparison with Kriging Interpolation of Gauged Rain”; hereinafter “Wardah”].
Regarding claim 1, Wardah teaches a computer-implemented method for validating data delivered by a rain gauge, the method comprising steps of: 
receiving, in a defined time window, pluviometric (rainfall data) data from a gauge (22 rain gauge stations – page 2, section A.) and weather data from at least one weather radar (radar data – page 1, section II); 
computing a coefficient of gauge/radar similarity (correlation r2) between the pluviometric data received from said gauge and the weather data received from said at least one weather radar (page 2, column 2); 
comparing the value of the coefficient of obtained gauge/radar similarity to a threshold gauge/radar value (compared with the observed recorded values – page 4, column 2, figure 7); and 
validating the pluviometric data of said gauge if the value of the coefficient of gauge/radar similarity is higher than or equal to the threshold gauge/radar value (rainfall estimates score similarly in spatial with the kriging interpolated rain gauges values – figures 7 and 8 shows the data validated – page 5, column 1).

Regarding claim 2, Wardah teaches the computing step consists in carrying out pre-processing of the received data, allowing a coefficient of gauge/radar similarity between pluviometry signals recorded by the gauge and pluviometry signals of said at least one radar that were extracted at the position of said gauge to be computed, said signals being recorded in said time window (The coordinate of the rain gauge station was used as a point of reference to read the radar rainfall estimates from the radar data display – page 2, column 1).

Regarding claim 3, Wardah teaches the coefficient of gauge/radar similarity is a statistical criterion measuring similarity chosen from the following criteria: index-of-agreement criterion, Nash-Sutcliffe criterion and cross- correlation criterion (coefficient of determination – page 4, column 1).

Regarding claim 4, Wardah teaches the received data relate to a precipitation intensity or to a precipitation location (page 2, column 1).


Regarding claim 9, Wardah teaches after the step of receiving pluviometric data and radar weather data, a step of comparing, for said gauge and for said at least one radar, rainfall accumulations to a rain threshold in order to determine a weather context vis-a-vis the presence of rain or the absence of rain, then performing the steps of computing the coefficient of gauge/radar similarity if the weather context is the presence of rain (figure 4 correlation shown between radar rainfall estimates and rain gauge data – page column 2).

Regarding claim 10, Wardah teaches after the comparing step, a step of validating the pluviometric data of said gauge if the weather context is the absence of rain, then repeating the steps of receiving data figures 7 and 8 – page 5, column 1).

Regarding claim 12, Wardah teaches the duration of all of the steps in order to validate the data of said gauge is a parameterizable period (page 2, column 1).

Regarding claim 13, Wardah teaches a step of classifying said gauge as a faulty gauge if it delivers invalid data over a plurality of periods (page 2, section A and B).

Regarding claim 14, Wardah teaches a program, said program comprising code instructions allowing the steps of the method as claimed in claim 1 any one of claims 1 to 13 to be performed, when said program is executed on a computer (software developed using MATLAB – page 3, column 2).

Regarding claim 15, Wardah teaches a system allowing, among a plurality of gauges able to deliver pluviometric data, gauges delivering valid data to be determined, the plurality of gauges covering a given region, the system comprising means for implementing the steps of the method as claimed in claim 1. any one of claims 1 to 13 (rain gauge station – page 2, column 1).

Regarding claim 16, Wardah teaches a method for controlling a fluidic network comprising at least one step of validating rain-gauge data (rain gauges network – page 1, section “Introduction”).

Regarding claim 17, Wardah teaches a method for forecasting floods comprising at least one step of validating rain-gauge data (figure 8, page 5).

Allowable Subject Matter
Claims 5-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teschl et al. (Non-Patent Literature) “Weather Radar Estimates of Rainfall Adjusted to Rain Gauge Measurements Using Neural Networks”;
Nunez et al. (Non-Patent Literature) “On the Spatial Structure of Rainfall Rate: Merging Radar and Rain Gauge Data”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857